DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the inventions (Groups II and A) in the reply filed on 12-17-21 is acknowledged.
Specification
The disclosure is objected to because of the following informalities:
The paragraph starting on line 13 of page 32 is confusing.  This paragraph discloses the values not including the word “about” are intended to include the word “about”.  In light of this paragraph, it is unclear how to interpret the non-about values in the application since they can be different each time.  For example, in claim 20, is 5mm actually about 5mm?  5mm and about 5mm are different values that may not be the same.  This paragraph renders the interpretation of any claimed values unclear based on the broad application of the word “about”.  This paragraph discloses that “each such dimension is intended to mean both the recited value and a functionally equivalent range surrounding that value”.  As described in this paragraph, a non-about value is both the value and a range at the same time.  However, it is unclear how a single number can be a range.  The range from this paragraph is called a “functionally equivalent” range.  However, the . 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claims 18 and 20, on page 32 the paragraph starting on line 13 discloses that the values not including the word “about” are intended to include the word about.  In light of this paragraph, it is unclear how to interpret the non-about values in the claims and are currently indefinite since they can be different each time.  For example, in claim 20, is 5mm actually about 5mm?  5mm and about 5mm are different values that may not be the same.  This paragraph renders the interpretation of any claimed values unclear based on the broad application of the word “about”.  This paragraph discloses that “each such dimension is intended to mean both the recited value and a functionally equivalent range surrounding that value”.  As described in this paragraph, a non-about value is both the value and a range at the same time.  However, it is unclear how a single number can be a range.  The range from this paragraph is called a “functionally equivalent” range.  However, the specification fails to provide any insight on what makes up a functionally equivalent range.  Basically, it is unclear what boundaries define this type of range.  Since the term “functionally equivalent range” is not a term of art and, therefore, can have various meanings, what 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the leading blade support member" on lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  Earlier the limitations is disclosed as “a leading blade support” without the word “member.  Adding 
With regards to claim 16, the phrase “a skin support element affixed to the leading blade assembly” is unclear.  As written, the skin support element is affixed to the blade assembly in a way that does not involve the blade which is not supported.  The blade assembly is disclosed as having a blade and it is the blade that is affixed to the skin support element as shown in the Figures.  Since the blade is disclosed, the blade must be the part that is affixed to the skin support element because this is the only way it is supported.  Lines 27-28 on page 6 of the specification needs to be amended in a similar way.
With regards to claims 16 and 17, each occurrence where the trailing blade tip is “of the trailing blade assembly” should be replaced with “of the trailing blade”.      
With regards to claims 18 and 20, on page 10 the paragraph starting on line 28 discloses that the values not including the word “about” are intended to include the word about.  In light of this paragraph, it is unclear how to interpret the non-about values in the claims and are currently indefinite since they can be different each time.  For example, in claim 20, is 5mm actually about 5mm?  5mm and about 5mm are different values that may not be the same.  This paragraph renders the interpretation of any claimed values unclear based on the broad application of the word “about”.  This paragraph discloses that “each such dimension is intended to mean both the recited value and a functionally equivalent range surrounding that value”.  As described in this paragraph, a non-about value is both the value and a range at the same time.  However, it is unclear how a single number can be a range.  The range from this 
With regards to claim 17, the phrase “horizontal length” is indefinite.  The cartridge is part of a handheld tool capable of being used in an infinite number of orientations including ones where the length would not be considered horizontal.  A term must be used that is true regardless of orientation.  It is unclear what is and is not a horizontal length.  The skin support element has an infinite number of lengths that could be considered horizontal lengths.
With regards to claim 18, the “spaced apart” is unclear.  Claim 18 depends from claim 17 which discloses a distance between the same items that are spaced apart in 
With regards to claim 19, the phrases “the blade tip” and “blade rear edge” need to be replaced with “the leading blade tip” and “leading blade rear edge” so that it is clear which tip and rear edge are being reference since there are more than one blade.
  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-18 and 20 are rejected (claims 17, 18, and 20 as best understood) under 35 U.S.C. 102(a)(1) as being anticipated by Follo (2010/0218381).
With regards to claim 16, Follo discloses the same invention including a razor cartridge (Figs. 3A and 9) having a housing (14), a trailing blade assembly mounted in the housing (Fig. 9, middle 18, 24), the trailing blade assembly having a trailing blade (Fig. 9, middle 18) with a blade (32), a leading blade assembly mounted to the housing in front of the trailing blade assembly (Fig. 9, left 18, 24), the leading blade assembly having a leading blade (Fig. 9, left 18) with a blade tip (32) and a lead blade support 
With regards to claims 17, 18, and 20, Follo discloses a horizontal length of the skin support element (Fig 3A, shows a horizontal length parallel to a L1) is greater than a distance from the trailing part of the skin support element to the blade tip of the trailing blade assembly (the horizontal length shown in Fig. 3A is greater than E in Fig. 9), the trailing part of the skin support element is spaced apart from the blade tip of the trailing blade by 0.25mm to 0.60 mm (Fig. 9, paragraph [0060], E), and the span defined between the leading a trialing blade tips is between 2mm and 5mm (Fig. 9, paragraphs [0060] E= 0.6mm and [0061] D=0.9mm, E+D= 1.5mm). 
In light of Applicants paragraph on page 32 line 13, 2mm can be 1.499mm which can be considered about 2mm.  The range is interpreted as between 1.499mm and 5mm and 1.5mm is in the range.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Follo (2010/0218381).
Follo discloses the invention including the skin support element has a first length defined between leading and trailing parts (Fig. 5A), the leading blade comprises a second length defines between the blade tip and a blade rear edge (Fig. 5A).
However, Follo fails to disclose the first length is greater than the second length.  
Follow clearly discloses alternate shapes for the skin support element (Figs. 5, 5b, 5C, and 6).  It is noted that the each of these alternate shapes have different lengths.  The shape in Figure 6 clearly has a length greater than the blade and the shape of Figure 5 shows how the trailing part can extend behind the blade and still be spaced from the support member.  It would have been an obvious matter of design choice to make the different portions of the skin support element of whatever form or shape was desired or expedient.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the skin support element length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, it would have been an obvious matter of design choice to modify the device of Follo to obtain the invention as specified in claim 19.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
16 February 2022